DUNCAN; Justice.
Appellant was convicted and sentenced to one year in the penitentiary for the offense of issuing a worthless check payable to Luther Jamerson in the amount of $55.41. KRS 434.070. Several grounds are urged for reversal, only one of which will be discussed.
Appellant operated a coal mine under a lease from.Cutshin Coal Company, and the check was given in payment of wages previously earned by Jamerson for loading coal and working in the mines. A necessary element of the offense is an intent to defraud, and it is well settled that when a check is given in payment of a debt without simultaneously obtaining money or property, the offense is not complete. Commonwealth v. Hammock, 198 Ky. 785, 250 S.W. 85. The check in this case was merely in payment of a debt, and its issuance is not punishable under the statute.
The judgment is reversed.